DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 April 2022 has been entered.

Status of Claims

In the amendment filed on 08 April 2022, the following changes have been made: amendments to claims 2 and 11.
Claims 2-19 are currently pending and have been examined.


Notice to Applicant

Under BRI, the recitation of “unique biologic ID” in claims 2 and 11 is interpreted to mean the same as biologic ID.
Prior art Tilt et al. (US20140072201A1) is reasonably pertinent to the problem of patients not being able to fully perform self-care activities without having to physically visit a primary care physician or specialist in the present application ([0003]) because the inventor would’ve used Tilt et al. to perform automatic image capture of the testing device so that the patient may not have to physically visit a primary care physician or specialist (MPEP 2141.01).

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, US Patent US9857373B1 and Application No. 15/804,990 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 2-19 are not entitled to the benefit of the prior application. For claims 2 and 11, the prior-filed application does not disclose “a patient database ID.” 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/419,382, Application No. 62/566,619, US Patent US9857373B1, and Application No. 15/804,990 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 2-19 are not entitled to the benefit of the prior application. For claims 2 and 11 the prior-filed application does not disclose “wherein each of the plurality of second groups of data are received at a separate time.” 


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 11 contains the recitations “wherein each of the plurality of second groups of data are received at a separate time.” However, applicant’s specification describes no particular manner by which second groups of data are received at a separate time. Applicant’s specification describes linking additional data, but applicant’s specification provides no description of where second groups of data are received at a separate time. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 2-10) and a process (claims 11-19) which recite steps of a server connected to a database, the server configured to: at least one database including a biologic database ID table for storing sample data with respect to at least one biologic sample and a patient database ID table for storing patient data with respect to at least one patient; a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database; store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server; determine that a profile record does not exist within the patient database ID table on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server; create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist; link the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking between the UID and the biologic ID creates a relationship between the profile record, the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database
ID table; receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the additional diagnostic test results including an additional unique biologic ID associated therewith and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database, wherein each of the plurality of second groups of data including the additional diagnostic test results, the additional biologic information related to the additional diagnostic test results including the additional unique biologic ID are received at a separate time; incrementally augment the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information by linking the UID within the patient database ID table with the additional biologic ID within the biologic database ID table responsive to receipt of the additional diagnostic test results and the additional unique biologic ID within each of the second groups of data. 

Step 2A Prong 1
These steps of mapping a diagnostic test to an individual user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion by providing a mapping a diagnostic test to an individual user. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a mobile device and a server, everything else in the context of this claim encompasses mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-10 and 12-19 reciting particular aspects of mapping a diagnostic test to an individual user including using a plurality of test strips, using a Zika test line, processing the image to determine pixel count and line intensity, determining a quantitative result, determining a reaction rating, determining a positive result, sending the diagnostic test result to the telemedicine provider, and communicating information relating to the issued prescription over the network covers mental processes but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051] to [00132], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving a plurality of second groups of data including additional diagnostic test results amounts to mere data gathering and incrementally augment the profile record with each of the plurality of additional diagnostic test results amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 3-10 and 12-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 5, 9, 14, and 18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-4, 6-8, 10, 12-13, 15-17, and 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving a plurality of second groups of data including additional diagnostic test results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); incrementally augment the profile record with each of the plurality of additional diagnostic test results, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), further in view of Fuhrer (US20040267562A1).
Regarding claim 2, Lukkarinen discloses a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device ([Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)
and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a  barcode, a type/purpose identifier, etc….”)
store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image.” [Page 21 lines 11 to 14] “If the tool unit is configured to store results, the memory 804 is usable for that purpose as well. Further, the memory 804 may be used also for storing the additional information or at least some pieces of the additional information.”)


Lukkarinen does not explicitly disclose however Zolla teaches at least one database including a biologic database ID table for storing sample data
with respect to at least one biologic sample and a patient database ID table for storing patient data with respect to at least one patient; ([0023] “These inbound records would then be stored into a table, instance, partition, or other segment of the backup database configured to store data from the first data source 103, according to the native data model of that data source 103.”)
determine that a profile record does not exist within the patient database ID table on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist ([0060] “In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

Lukkarinen in view of Zolla does not explicitly disclose however Fuhrer teaches link the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking between the UID and the biologic ID creates a relationship between the profile record, the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database
ID table ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.” [0031] “The measure according to claim 28 is advantageous in that, in the first method-step in the menu-driven programme—in particular a control and/or processing programme—the test requests for the laboratory analysing the at least one sample are input manually via the input device or recorded electronically by the acquisition device, and the container data already read in for the adopted sample container are loaded and the system data previously stored in the database, e.g. patient data such as first name, surname, date of birth, sex, etc. are read out from the database or input manually by the user via the input device or recorded electronically from a chip card by the acquisition device, and at least one order number for this order is preferably raised by the computer system and/or, in a further method-step following completion of the first method-step, the test requests, container data, system data and order number (if allocated) are fully automatically combined or processed—by the computer system—to form a common, standard, machine-processable order record.” [0076] “At least the container data obtained by the acquisition device 27 are read into the laboratory information system 22, the identified sample container 13 is automatically matched with the transmitted data relating to test requests presently in the system control centre…”)
receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the additional diagnostic test results including an additional unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are displayed, e.g. on the screen, at the output device 5, or printed out on the printer device 16 for the issue of a report. [0099] The order records supplied by the user 1 to the laboratory 2 are edited in the input and/or output device 21 so that a sample run starting from the receipt of the samples and proceeding through to the storage of the samples can take place; or these order records are temporarily retrievably stored in the laboratory information system 22, or in its database. [0009] When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database ([0009] “When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.”)
wherein each of the plurality of second groups of data including the additional diagnostic test results, the additional biologic information related to the additional diagnostic test results including the additional unique biologic ID are received at a separate time ([0103] “To that end, in accordance with defined sorting criteria, e.g. the variables or parameters to be determined, they may be fed, preferably in timed cycles, to the individual analytical stations 26 or to the archive facility 28.”)
incrementally augment the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information system 22 forming a data archiving facility. [0191] This means that changes, such as changes to the sample containers 13, e.g. blood collection tubes, e.g. a change in the presented reagents, can easily be amended or updated at any time by a central agency for the whole body of users 1 affiliated to the sample management system, e.g. doctors' practices, research centres, laboratories 2, etc.)
by linking the UID within the patient database ID table additional with the biologic ID within the biologic database ID table responsive to receipt of the additional diagnostic test results and the additional unique biologic ID within each of the second groups of data ([0087] “To facilitate subsequent handling of the sample within a sample management system, data including all data required by the laboratory 2 for handling and further processing of the sample are dispatched together with the sample container 13; the sample container 13 can be matched to an order through the record of container data in the 1D barcode 15. The data comprise the system identification number, test requests, container data, order number, and (if required) identification data on the doctor and (if required) the date of sample collection, and are retrievably recorded as a standard machine-processable order record in a single data field 35 as a graphic data record, in particular in the form of a 2D barcode.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).
Regarding claim 3, Lukkarinen discloses wherein the testing device includes a plurality of immunoassay test strips ([Page 5, lines 29-34] “A test of the present invention may be in any form suitable for home use. For example the test may be in the form of a strip, such as made of paper or plastic. Test pads of a strip change visually, when contacted with the sample. Any visual changes such as a change of the color, intensity or lightness can be used for detecting the results of a test. In addition to test strips, also other forms of tests, like test sticks, can be used in the present invention.”)
Regarding claim 11, Lukkarinen discloses receiving, by a server connected to a database from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device ([Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)
and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a  barcode, a type/purpose identifier, etc….”)
storing, by the server, the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table for storing sample data with respect to at least one biologic sample in a database responsive to receipt of the diagnostic test results and the biologic information at the at least one server ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image.” [Page 21 lines 11 to 14] “If the tool unit is configured to store results, the memory 804 is usable for that purpose as well. Further, the memory 804 may be used also for storing the additional information or at least some pieces of the additional information.”)


Lukkarinen does not explicitly disclose however Zolla teaches at least one database including a biologic database ID table and a patient database ID table; ([0023] “These inbound records would then be stored into a table, instance, partition, or other segment of the backup database configured to store data from the first data source 103, according to the native data model of that data source 103.”)
determining, by the server, that a profile record does not exist within a patient database ID table for storing patient data with respect to at least one patient on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
creating, by the server, a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist ([0060] “In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

Lukkarinen in view of Zolla does not explicitly disclose however Fuhrer teaches linking the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking between the UID and the biologic ID creates a relationship between the profile record, the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database ID table ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.” [0031] “The measure according to claim 28 is advantageous in that, in the first method-step in the menu-driven programme—in particular a control and/or processing programme—the test requests for the laboratory analysing the at least one sample are input manually via the input device or recorded electronically by the acquisition device, and the container data already read in for the adopted sample container are loaded and the system data previously stored in the database, e.g. patient data such as first name, surname, date of birth, sex, etc. are read out from the database or input manually by the user via the input device or recorded electronically from a chip card by the acquisition device, and at least one order number for this order is preferably raised by the computer system and/or, in a further method-step following completion of the first method-step, the test requests, container data, system data and order number (if allocated) are fully automatically combined or processed—by the computer system—to form a common, standard, machine-processable order record.” [0076] “At least the container data obtained by the acquisition device 27 are read into the laboratory information system 22, the identified sample container 13 is automatically matched with the transmitted data relating to test requests presently in the system control centre…”)
receiving a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the additional diagnostic test results including an additional unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are displayed, e.g. on the screen, at the output device 5, or printed out on the printer device 16 for the issue of a report. [0099] The order records supplied by the user 1 to the laboratory 2 are edited in the input and/or output device 21 so that a sample run starting from the receipt of the samples and proceeding through to the storage of the samples can take place; or these order records are temporarily retrievably stored in the laboratory information system 22, or in its database. [0009] When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database ([0009] “When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.”)
wherein each of the plurality of second groups of data including the
additional diagnostic test results, the additional biologic information related to the additional diagnostic test results including the additional unique biologic ID are received at a separate time ([0103] “To that end, in accordance with defined sorting criteria, e.g. the variables or parameters to be determined, they may be fed, preferably in timed cycles, to the individual analytical stations 26 or to the archive facility 28.”)
incrementally augmenting the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information system 22 forming a data archiving facility. [0191] This means that changes, such as changes to the sample containers 13, e.g. blood collection tubes, e.g. a change in the presented reagents, can easily be amended or updated at any time by a central agency for the whole body of users 1 affiliated to the sample management system, e.g. doctors' practices, research centres, laboratories 2, etc.)
by linking the UID within the patient database ID table with the additional biologic ID within the biologic database ID table responsive to receipt of the additional diagnostic test results and the additional unique biologic ID within each of the second groups of data ([0087] “To facilitate subsequent handling of the sample within a sample management system, data including all data required by the laboratory 2 for handling and further processing of the sample are dispatched together with the sample container 13; the sample container 13 can be matched to an order through the record of container data in the 1D barcode 15. The data comprise the system identification number, test requests, container data, order number, and (if required) identification data on the doctor and (if required) the date of sample collection, and are retrievably recorded as a standard machine-processable order record in a single data field 35 as a graphic data record, in particular in the form of a 2D barcode.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).
Regarding claim 12, the claims are rejected for the same reasons as stated above for claim 3.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), , Fuhrer (US20040267562A1), Manguerra (EP2844748B1), and further in view of Yee (US7989217B2).
Regarding claim 4, Lukkarinen in view of Zolla, and Fuhrer does not explicitly disclose however Manguerra teaches wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen ([0183] “In a preferred embodiment, the kit of the invention is used for detecting at least 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20, 25, 30, 40, 50, or 100 target antibodies that are generated upon infection by endemic viruses or parasites of the same geographic region. For example, the kit of the invention could contain microparticles that are coated with antigens of viruses or parasites that are specific of Africa regions, such as the Dengue virus type 1, type 2, type 3, type 4, the Yellow fever virus, the West-Nile virus, the Usutu virus, the Zika virus).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data and Fuhrer’s methods for linking and augmenting a profile with Manguerra’s methods for using Zika virus antigens. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, and Manguerra is to rapidly detect and accurate identify the Zika virus (See Manguerra, Background).

Lukkarinen in view of Zolla, Fuhrer, and Manguerra does not explicitly disclose however Yee teaches a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG ([Col. 2, lines 31-36] The subject invention is a test which enables rapid detection of various concentration levels of human chorionic gonadotropin (hCG) in a fluid sample, where the fluid sample can be urine or blood. The test is based on antibody function. A 35 test kit has multiple strips having multiple strips assembled in a cassette.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Manguerra’s methods for using Zika virus antigens with Yee’s methods to utilize an antibody suitable for binding with hCG. The motivation for the combination of prior art elements is to determine the gestational age of the sample (See Yee, Background).
Regarding claim 13, the claims are rejected for the same reasons as stated above for claim 4.
Claims 5, 7-8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), and further in view of Tilt et al. (US20140072201A1).
Regarding claim 5, Lukkarinen discloses process the image to……and line intensity of a test line of each of the plurality of immunoassay test strips ([Page 15, lines 16-12] When the backgrounds and reaction lines are found, the grey levels (values) of the boxes are obtainable. Using the grey levels and calculating a median of the grey levels, a mean grey level of the left reaction line 350 is extracted in step 507, a mean grey level of the left side boxes 341, 341 ' , i.e. left side backgrounds, is extracted in step 508, a mean grey level of the right side boxes 341 , 341 ' , i.e. right side backgrounds, is extracted in step 509, and a mean grey level of the right reaction line 350' is extracted in step 510.)
present test results on the viewing screen ([Page 13, lines 4-6] The received results, and possible additional information received with the results, are shown to the user via the user interface in step 406.)
……a control for each test  line of each of  the  plurality  of immunoassay  test strips ([Page 24, lines 10-12] For example, if in the training material for the neural network the control line is always on the left and the reaction line in the right; Page 6, Lines 23-27, Typically there are at least two stripes: one (the control) that captures any particle and thereby shows that reaction conditions and technology worked fine, the second contains a specific capture molecule and only captures those particles onto which an analyte molecule has been immobilized.; Page 6, Lines 34-35, Optionally, also an internal positive and/or negative control may be comprised in the test.)

Lukkarinen in view of Zolla and Fuhrer does not explicitly disclose however Tilt teaches ……determine pixel count…. ([0029] “Brightness may be measured by averaging pixel values that approximate luminance in several areas within the trapezoidal view finder, i.e., taking the average of the pixel values that reside within each sub-area of the document image.”)
compare one or more results of processing the  image to…. ([0048] “Another way to use semantic knowledge is to apply OCR and compare the result with an expected result.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile with Tilt’s methods for automatic image capture and determining pixel count. The motivation for the combination of prior art elements is to process and measure pixel data (See Tilt, Background).
Regarding claim 7, Lukkarinen discloses wherein the test results include a quantitative result ([Page 7, lines 3-5] The methods, kits and arrangements of the present invention provide quantitative, semi-quantitative or qualitative measuring of the biomarkers in a biological sample.; Page 7, lines 10-13, The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker.)
Regarding claim 8, Lukkarinen discloses wherein the quantitative result includes a reaction rating ([Page 18, lines 4-7] , If the determination of the reaction level succeeds in step 713, the reaction level is determinable (step 714), and the reaction level is sent in step 715 as an output of the image processing to be further processed internally within the tool unit.; Page 18, Lines 13-15, Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)
Regarding claim 14, the claims are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the claims are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, the claims are rejected for the same reasons as stated above for claim 8.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), and further in view of Aguiar (US20150025808A1).
Regarding claim 6, Lukkarinen discloses ….and accessed by the software application ([Page 11, lines 3-9] As said above, the mobile device refers to a computing device (equipment). In the illustrated example of Figure 2B, the mobile device 2 10' comprises for the analyzer tool one or more user interfaces 2 10-1 for starting the analyzer tool and for outputting results, a camera unit 210-2 for capturing images, a light tool unit 2 10-3' at least for conveying images and results, and one or more interfaces 2 10-5 for establishing a network connection and for data exchange with the server apparatus.)

Lukkarinen in view of Zolla, Fuhrer, and Tilt does not explicitly disclose however Aguiar teaches wherein the control is a dataset from previously conducted tests stored on the database ([0076] As an example implementation, a computing device may receive test results of a patient from a server, device, or other testing equipment at a lab, and then may access another server or database to retrieve previous test results, reference data, and patient-specific data.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Tilt’s methods for automatic image capture and determining pixel count with Aguair’s methods for a control from previously conducted tests. The motivation for the combination of prior art elements is to determine a difference or variance between the image and the control for each test line (See Aguiar, Abstract).
Regarding claim 15, the claims are rejected for the same reasons as stated above for claim 6.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US 20170091388A1), Fuhrer (US20040267562A1), Singh (US20170061074A1), and further in view of Abuachi (US20100125186A1).
Regarding claim 9, Lukkarinen discloses determine if the diagnostic test results include a positive result ([Page 18] Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)

Lukkarinen in view of Zolla, and Fuhrer does not explicitly disclose however Singh teaches present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device ([0117] If the synced health-related information 205, however, indicates that the user is unhealthy, then the process continues at step S812. According to one or more alternative program flows, processing may continue from step S808 to step S812 where the check that the software performs at step S808 evaluates to YES, thereby bypassing step S810 and allowing a healthy user to access the telemedicine services described and disclosed herein.)
determine whether  the telemedicine  initiation  option is selected ([0118] In one or more implementations, user can provide a response to the prompt by selecting one of several predetermined responses provided in the prompt (e.g., "YES" or "NO"). If the user declines to initiate the telemedicine feature, the process ends and the program flow revers to step S810.)
send the diagnostic test results from the server to a telemedicine provider ([0120] In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).)
and initiate a telemedicine conference with the telemedicine provider ([0121] At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile with Singh’s methods for providing a telemedicine option. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, and Singh is to provide telemedicine options to users (See Singh, Background).

Lukkarinen in view of Zolla, Fuhrer, and Singh does not explicitly disclose however Abuachi teaches send additional medical history information to the telemedicine provider ([0026] send additional medical history information to the telemedicine provider. [0027] By using the communication device, information entered into the system by the patient (e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician's office for review by a physician.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Singh’s methods for providing a telemedicine option with Abuachi’s methods for sending medical history to the telemedicine provider. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Singh, and Abuachi is to aid in patient diagnosis (See Abuachi, Background).
Regarding claim 18, the claims are rejected for the same reasons as stated above for claim 9.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318 Al) in view of Zolla (US 2017/0091388 Al), Fuhrer (US20040267562A1), Singh (US20170061074A1), Abuachi (US20100125186A1), and further in view of Koehl (US8508757B1).
Regarding claim 10, Lukkarinen in view of Zolla, Fuhrer, Singh, and Abuachi does not explicitly disclose however Koehl teaches receive, over a network, a notification relating to an issued prescription ([Col. 10, lines 58-61] A user may receive an alert (not pictured), generated, e.g., by an application on the handheld device according to an embodiment of the invention, when a prescription is to be renewed.)
communicate information relating to the issued prescription over the network to a pharmacy ([Col. 13, lines 49-52] If a prescription is to be transmitted electronically, in an embodiment of the invention, the server in block 864 sends 50 the prescription, e.g., by communicating with one or more computer systems associated with the pharmacy.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, Singh’s methods for providing a telemedicine option, and Abuachi’s methods for sending medical history to the telemedicine provider with Koehl’s methods to communicate information related to an issued prescription. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Singh, Abuachi, and Koehl is to save treatment time through automation (See Koehl, Background).
Regarding claim 19, the claims are rejected for the same reasons as stated above for claim 10.


Response to Arguments
Applicant’s arguments filed on 08 April 2022 have been fully considered but are not fully persuasive.
Regarding the 112(a) rejection, examiner has considered the applicant’s arguments in regards to the limitation of "including an additional unique biologic ID associated therewith" where the cited paragraphs along with Fig. 42 are sufficient to overcome the rejection. However, in regards to the "wherein each of the plurality of second groups of data are received at a separate time" while the closest support being paragraph [0129] discloses incrementally augmenting the profile record, examiner does not believe this citation sufficiently teaches the limitation since incrementally augmenting data is with respect to the addition of data and does not necessarily mean that data is received at a separate time for example, a batch of data (i.e., test results) could be received at the same time and still incrementally augment the profile.
Regarding the 101 rejection, applicant argues on pages 9 to 10 that under Step 2A Prong 1 that the examiner’s interpretation completely ignores database limitations of the claims and the manner in which the system and method manipulates the data tables within the at least one database. Applicant asserts that the server creates a profile record within the patient database ID table responsive to a determination that the profile record does not exist. This is not something that occurs within the mind of an individual. This is describing a manner for controlling table creation within a database table and is more than just a mental act as suggested in the Official Action. The claims further describe the process of linking the UID within the patent database ID table with the biologic ID in the biologic database ID table to create a relationship between the profile record, diagnostic test results and biologic. Further links between data are created in an iterative fashion responsive to the receipt of further test results. The creation and manipulation of data tables within a database does not comprise a merely mental process implemented on a computer under this prong of the test as suggested by the office action.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, the claimed steps in the present application such as having a biologic database ID table, patient database ID table, receiving data from a mobile device, storing the diagnostic test results and the biologic information in the biologic database ID table, determining that a profile record does not exist within the patient database ID table, creating a profile record within the patient database ID table, link the UID within the patient database ID table stored in the database, receiving a plurality of second groups of data, and incrementally augment the profile record with each of the plurality of second groups of data are human cognitive actions that have been performed by clinical technicians and nurses. Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Examiner also points to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) which is similar to the present application. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.

With respect to Step 2A Prong 2, the applicant argues on page 10 that the claim limitations do not integrate the abstract idea into a practical application. Applicant does not believe that the concept is directed to an abstract idea but describes a particular manner of controlling the creation and manipulation of data tables within a database as described above. Further, even if portion of the claim includes an abstract idea, the claims are directed to the practical application of controlling the creation and manipulation of data tables within a database as
described above. The control and creation of table entries and the linking of information within data tables to create relationships between the various data stored within the different tables comprises a practical application within the database processing technologies.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of a telemedicine mobile application, the claimed invention purports to use generic computer components as a tool to automate prescription-filling. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0003] in the specification, is of eliminating distance barriers to improve access to medical services. The applicant’s specification does not show or describe a deficiency in existing technology. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Additionally, [0132] of the specification discloses that “some embodiments take advantage of these situations and improve the efficiency of the telemedicine and prescription-filling process by allowing prescriptions to be issued and filled automatically, without significant interaction between the user and the healthcare provider. This further supports the examiner’s assertion that the present invention does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. 

On pages 10 to 11 the applicant argues that with regards to Step 2B that the claims do not just comprise a server performing certain abstract functions. The server is in association with at least one database and controls the creation
and manipulation of data tables within the at least one database. New table entries are generated responsive to a determination that a record does not exist. The linking of data IDs within data tables is performed to establish relationships between various types of data within the tables. The tables are further updated with new links responsive to additionally received test results. These limitations describe the operation of a system that is performing significantly more than an abstract process but is directed to a particular and unique process for manipulation of data tables within a database. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the combination of the additional elements does not amount to significantly more than the exception. The combination of additional elements are merely used as a tool to perform generic or existing processes. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Therefore, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant argues on pages 11 to 14 that the language in Fuhrer does not teach a server configured to link the unique identifier within the patient database ID table with the biologic ID in the biologic database ID table. Applicant asserts that the cited paragraph [0076] of Fuhrer is with respect to the identified sample container 13 which relates to a physical sample container and not to the linking of a database sample table to a unique identifier. This is further pointed out in the previous portions of paragraph [0076] which states that "the physical transfer of samples were sample containers 13 (singly, or grouped as in order) is shown in broken lines." Thus, the discussion in paragraph [0076] relates to associating things with a physical sample container and not a system that links together a biologic ID in the biologic database ID table and a unique identifier associated with a patient database ID table. In regards to [0009], the applicant states this language describes that system data is accessible via an identification number that is entered by a user into a PC. The reference to "distinctive identification number" relates to an identification number associated with the system not with a biologic sample or unique identifier associated with a user. The "unique order number" number relates to the order record requesting a test and not to a biologic sample or unique identifier associated with a user that enable the linking of a biologic ID with a unique identifier associated with a patient as described in the claim. Applicant requests withdrawal of the 103 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that [0002] of Fuhrer discloses that “e.g. a blood sample, from the patient for confirmation of this diagnosis based on the doctor's specialist knowledge. A more rigorous analysis of the sample is carried out in a large central laboratory or joint laboratory facility, and in order for this to be done the doctor has to make out a request or order form stipulating the requests, which then goes to the laboratory together with a sample container containing the sample.” This clearly shows that the sample i.e. a blood sample is associated with the distinctive identifier of the sample container. In other words, the ID associated with the container is analogous the applicant’s own language of unique biologic ID. Examiner also points to [0031] cited in the present rejection which discloses how the container data referencing the biologic sample is combined and processed with other patient data and identifiers (as referenced in [0009]) to form a common, standard, machine-processable order record. Paragraph [0076] discloses that in order to link the data, the system is performing a matching. Lastly, examiner points out that the language of the claim does not elaborate on how the linking is done, but simply states a relationship is created between a profile record, diagnostic test results, and biologic information. Therefore, the 103 rejection is maintained.


Prior Art Cited but Not Relied Upon
 Papa, E., Docktor, M., Smillie, C., Weber, S., Preheim, S. P., Gevers, D., ... & Alm, E. J. (2012). Non-invasive mapping of the gastrointestinal microbiota identifies children with inflammatory bowel disease. PloS one, 7(6), e39242.
This reference is relevant because it discloses mapping a diagnosis to a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                      

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626